Citation Nr: 0633991	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  02-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to August 
2000.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Harford, Connecticut which denied service connection for a 
low back disorder.  The veteran disagreed and timely filed 
her appeal.  

In her formal appeal, the veteran requested a hearing before 
a Veterans Law Judge at the RO.  However, in October 2003, 
the veteran cancelled her hearing request.  She has not since 
indicated that she desires a personal hearing.

In a January 2004 decision, the Board remanded the claim for 
further development.  The RO issued a Supplemental Statement 
of the Case in April 2006 which continued to deny the 
veteran's claim.  The case has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's low back disorder is 
not related to her military service.


CONCLUSION OF LAW

Service connection for low back disorder is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.  She contends that her low back was 
injured when an epidural anesthetic was administered during 
service.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in a 
letter dated February 2002 that to establish entitlement to 
service connection she needed to submit evidence that showed:

1.  An injury in military service or a disease that 
began in or was made worse during military service, 
or an event in service that caused injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.  See pp. 1 and 2.

The letter also informed the veteran of the typical kinds of 
evidence that could be used to support the claim, such as 
medical records, a statement from her doctor, her statements 
and statements of others who could observe her symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate her 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as she provided 
sufficient information to allow VA to obtain them.

The letter also told the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not, and cannot be assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection for a low disorder was based on element (3).  As 
explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to that 
crucial element.  

In any event, the veteran received complete Dingess notice 
via a three page letter dated March 20, 2006.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, thus denying the claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's Service Medical Records (SMRs) and private medical 
records from a German clinic.

As noted above, the claim was remanded by the Board in 
January 2004.  The crux of the remand was to identify the 
German clinic, described in the record as "Stodt" clinic.  
The veteran's SMRs show that she was referred to the Dr.-
Horst-Schmidt-Kliniken (HSK) in Wiesbaden, Germany, by her 
U.S. Army command for obstetric care.  According to the 
veteran herself and other evidence of record, the veteran 
delivered a child in the care of HSK.  Accordingly, it 
appears that the epidural anesthetic complained of was 
performed at the HSK.  

The Board's remand, among other things, directed the RO to 
write the veteran and seek sufficient information to identify 
and, if possible, obtain records from the "Stodt" clinic.  
The VA Appeals Management Center (AMC) in Washington, D.C. 
and the RO sent a total of three notices, in addition to the 
Board's very detailed remand.  The notices were sent on 
February 18, 2004, and July 19, 2005, to an address in 
[redacted], Connecticut.  A November 30, 2005 notice was sent 
to an address in [redacted], Connecticut.  Both addresses had 
been previously used by the veteran.  The most recent 
correspondence of record from the veteran and her 
representative used the [redacted], Connecticut address.  
Further, copies of all notices were sent to the veteran's 
service representative.  Despite those efforts, there is no 
evidence of record that the veteran responded to the notices.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that any 
further attempts to assist the veteran in developing her 
claims would result in needless delay, and are thus 
unwarranted.

In short, the veteran has not provided the required 
additional information which would enable VA to obtain 
records of the "Stodt" clinic.  Moreover, the evidence of 
record strongly suggests that the clinic in question is the 
HSK clinic, records of which have previously been obtained.  
In the veteran's SMRs, a May 12, 1999 entry states the 
following:

Had episode of difficulty seeing Sunday.  Was seen 
in Stadt last thur.  They told her to return to be 
seen by a Neurologist if repeat episode.

The Board notes that the German word "stadt" translates in 
English to "city," "district" or "borough."  The SMR 
medical notes further indicate that the veteran was seen in 
the U.S. Army Landstuhl Regional Medical Center, Wiesbaden 
Division.  HSK is also located in Wiesbaden.  Moreover, a 
translated HSK record contained in the file indicates that 
the veteran was seen on May 4, 1999, at HSK complaining of 
blurred vision.  Thus, the SMR appears to have referred to 
HSK.

The Board therefore concludes that the record already 
includes the private clinic records sought by the remand.

The veteran was accorded a VA examination in April 2002, with 
an addendum added in May 2005.  There appears to have been no 
other medical examination or treatment pertaining to the 
veteran's back.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
noted in the Introduction, she has chosen not to present 
testimony and evidence at such a hearing.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Analysis

The veteran contends that she suffers from a low back 
disorder caused by an epidural procedure performed during her 
service.  

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each in order.

With regard to element (1), the veteran was diagnosed by 
a VA examiner in April 2002 mechanical lower back pain 
or chronic lumbosacral strain.
Thus, element (1) is arguably satisfied.  [The Board observes 
that the April 2002 
VA examination report is the only evidence documenting a low 
back disability, and it is somewhat ambivalent on its face. 

With regard to element (2), in-service incurrence of a 
disease or injury, the veteran states that she incurred an 
injury when the doctor providing her with an epidural 
anesthesia prior to childbirth had to make several attempts, 
resulting in an injury to her back.  She told the VA examiner 
that after she gave birth, she suffered swelling and back 
pain that persisted after she left the hospital.  

However, there is no record of any visit to either a military 
facility or the HSK clinic regarding complaints of back pain.  
The veteran's SMRs do not indicate, and the HSK records do 
not indicate, any treatment or complaint relating to a back 
injury.  

The Board notes that the record indicates that the veteran 
was referred to the HSK clinic for obstetric care.  None of 
the HSK records are dated after November 15, 1999, the date 
the veteran gave birth to her daughter.  None indicate any 
problems arising from an epidural injection, and none 
indicate any ongoing back problems.
Significantly, the remainder of the veteran's military 
records are pertinently negative.

The only evidence which is supportive of the veteran's claim 
emanates from the veteran herself.  In essence, she has 
stated that she was injured due to a German physician 
attempting to give her an epidural pain injection eight times 
beg fore being successful on the ninth attempt.  She has 
further stated, in essence, that she had back pain 
thereafter.  
 
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Here, as indicated above the only evidence in the veteran's 
favor as to the crucial matter of an in-service injury are 
her own statements.  Such statements, in the Board's opinion, 
are outweighed by the utterly negative service medical 
records.  Moreover, there are no post-service medical records 
documenting a back disability, with the sole exception of the 
April 2002 VA examination report.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

In the absence of service records documenting an in-service 
injury, the Board finds that the preponderance of the 
competent record evidence indicates that there was no in-
service injury.  Thus, the claim fails on that basis.

With regard to element (3), nexus of an in-service injury to 
a current disability, the VA examiner diagnosed "Back pain 
since epidural injection received while in labor 11-15-99."  
This opinion is favorable to the veteran.  It is, however, 
based on the veteran's reports of continual back pain since 
November 1999, which as indicated above are not verified in 
either her SMRs or post-service medical records.  

Conclusion

The Board finds that the preponderance of the medical and 
other evidence of record supports a conclusion that the 
veteran's low back disorder is not related to her military 
service.  The benefit sought on appeal is accordingly denied.

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen her claim 
should she desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, the veteran should submit medical evidence 
documenting and clarifying her current diagnosis, as well as 
relating that diagnosis to her military service.  The Board 
additionally observes that the veteran is free to pursue 
other theories of entitlement, such as whether childbirth 
itself was the source of the claimed low back disability. 


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


